                Case 3:20-cv-05113-RSM Document 34 Filed 03/08/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   KAROL SHADOWVINE BOGLE,                               Civil No. 3:20-CV-05113-RSM

11            Plaintiff,
                                                            ORDER
12            vs.

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15

16            Pursuant to the parties’ stipulation, the Court awards Plaintiff attorney fees in the amount

17   of $5,237.19 in full satisfaction and settlement of any and all claims Plaintiff may have under the

18   Equal Access to Justice Act (EAJA) in this case. The award of attorney fees will satisfy all of

19   Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this case. Any fees paid

20   belong to Plaintiff and not her attorney and can be offset to satisfy pre-existing debt that the litigant

21   owes the United States under Astrue v. Ratliff, 130 S. Ct. 2521 (2010). If counsel for the parties

22   can verify that Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that

23   the award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly signed

24   by Plaintiff and counsel.

     Page 1         ORDER - [3:20-CV-05113-RSM]
               Case 3:20-cv-05113-RSM Document 34 Filed 03/08/21 Page 2 of 2



 1
              SO ORDERED this 8th day of March, 2021.
 2

 3

 4

 5                                             A
                                               RICARDO S. MARTINEZ
 6                                             CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05113-RSM]
